UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7362


CHARLES BROOKS,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00853-HEH)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Brooks, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Brooks, a District of Columbia Code offender, seeks

to appeal the district court’s order denying relief on his 28

U.S.C. § 2241       (2012)     petition.             The    order    is   not   appealable

unless   a    circuit       justice       or    judge      issues     a   certificate     of

appealability.       See 28 U.S.C. § 2253(c)(1)(A) (2012); Wilson v.

U.S. Parole Comm’n, 652 F.3d 348, 351-52 (3d Cir. 2011); Madley

v. U.S. Parole Comm’n, 278 F.3d 1306, 1308 (D.C. Cir. 2002).

     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the      merits,       a        prisoner      must     demonstrate      that

reasonable     jurists        would       find       that     the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies   relief        on     procedural            grounds,      the     prisoner       must

demonstrate     both    that     the       dispositive         procedural       ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Brooks has not made the requisite showing.                        Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and    dismiss     the       appeal.           We     dispense    with   oral

                                                2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3